940 F.2d 549
Charles Rodman CAMPBELL, Petitioner-Appellant,v.James BLODGETT, Respondent-Appellee.
No. 89-35210.
United States Court of Appeals,Ninth Circuit.
Aug. 7, 1991.

Charles Rodman Campbell, petitioner-appellant in pro per.
Paul D. Weisser, Asst. Atty. Gen. and John M. Jones, Asst. Atty. Gen., Corrections Div., Olympia, Wash., for respondent-appellee.
Before HUG, POOLE and HALL, Circuit Judges.

ORDER

1
The motion of petitioner filed herein on June 10, 1991 unequivocally asserts his desire to discharge appointed counsel and to represent himself in all further proceedings in this appeal.  He is entitled to do so under Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).  This motion is therefore GRANTED.  Attorneys Gombiner and Lyon are relieved from further representation of petitioner.


2
Petitioner's earlier motions to withdraw issues III, IV, and V presented in the original briefs in this appeal are DENIED.  Petitioner, in his June 10, 1991 motion, notes that in light of the Washington Supreme Court opinion, In the Matter of the Personal Restraint Petition of Charles Rodman Campbell, No. 57406-5, entered March 21, 1991, rehearing denied May 15, 1991, the request to withdraw the issues is no longer desired.


3
Petitioner on June 10, 1991 filed a document notifying this court that he intended to file a pro se petition for habeas corpus in Federal District Court in Washington based upon the issues presented to and rejected by the Washington Supreme Court in the above-referenced Case No. 57406-5.


4
In petitioner's pro se response to our order of February 21, 1991, he represents that the issues presented to the Washington Supreme Court in Case No. 57406-5 are the last remaining issues in his case and that he plans no further personal restraint petitions before that court.  Thus, the issues ruled upon by the Washington Supreme Court, together with those issues now before us on appeal, represents the entirety of issues to be resolved in this case.


5
One complete appeal of some of the issues in this case has already been processed through the federal district court, the Ninth Circuit Court of Appeals, consideration and rejection of rehearing en banc by the Ninth Circuit Court of Appeals, and petition and rejection for certiorari by the United States Supreme Court.  See Campbell v. Kincheloe, 829 F.2d 1453 (9th Cir.1987), cert. denied, 488 U.S. 948, 109 S.Ct. 380, 102 L.Ed.2d 369 (1988).  This was completed only to encounter a new petition for habeas corpus because some issues had not been given full consideration by the Washington Supreme Court and presented in the petition to the federal district court.  In order to avoid a possible repetition of this piecemeal review, we consider it desirable, before the resolution of this appeal, that the remaining issues that were presented to the Washington Supreme Court, which petitioner states he intends to present in a habeas corpus petition to the federal district court, be considered and ruled upon by that court.


6
In the notice filed by petitioner on June 7, 1991, he informed this court that he will be filing a pro se petition for habeas corpus in the federal district court.  To date, we have received no notification that such a petition has been filed.  The petitioner will have until and including August 30, 1991 to file such a petition.  A ruling on that petition could possibly obviate the need for further consideration of this appeal, or in the event there is an appeal from the district court's ruling, that appeal will be consolidated with this appeal.